Citation Nr: 1545468	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-15 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

2.   Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The issues of entitlement to service connection for low back and bilateral foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2000 rating decision denied service connection for a bilateral knee disorder; the Veteran did not perfect an appeal of the August 2000 rating decision or submit new and material evidence within one year of its issuance.

2.  Evidence received more than one year since the August 2000 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disorder.

3.  Resolving all reasonable doubt in the Veteran's favor, degenerative joint disease of the right and left knees is the result of active service.


CONCLUSIONS OF LAW

1.  The RO's August 2000 decision that denied the claim of service connection for a bilateral knee disorder is final. 38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. 
 §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).
 
2.  New and material evidence having been received, the claim of entitlement to 
service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2014). 
 
3.  The criteria for the establishment of service connection for degenerative joint disease of the right and left knees are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board reopens and grants the claim of service connection for the a bilateral knee disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Initially, the Board finds that the Veteran has submitted new and material evidence 
sufficient to reopen the claim of service connection for a bilateral knee disorder.  The claim was previously denied by RO in August 2000 because there was no record showing a chronic disability subject to service connection.  At that time, the evidence of record included VA outpatient treatment records dated in January 1999 showing treatment for reported bilateral knee swelling and pain.  The VA physician noted that the Veteran probably had early degenerative joint disease versus strain, and over-the-counter medication was recommended.

While the Veteran did submit a notice of disagreement within one year of the August 2000 decision, a substantive appeal was never submitted after the statement of the case to perfect the appeal.  No relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(d)(3); cf. 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.302 (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence added to the claims file more than one year after the August 2000 decision is material to the Veteran's claim.  Specifically, a private medical record from E. C. Maitin, M.D., dated in May 2012, shows, in pertinent part, that the Veteran was being treated for degenerative joint disease of both knees.

A VA examination report addendum dated in July 2012 shows that the VA examiner could not provide an opinion as to the etiology of the current bilateral knee disorder, as the service treatment records were unavailable for review.

A private medical record from R. F. Mowery, M.D., dated in July 2015, shows that the Veteran had conveyed a history of in-service duties that included readying missiles and installing them on fighter planes, which involved frequent repeated bending and lifting (the Veteran had similarly testified as to these facts during his June 2015 Board hearing).  He was said to have chronic knee pain that interfered with his daily activity, preventing him from exercise and interfering with his quality of life.  Dr. Mowery opined that while other factors such as youth sports, obesity, and diabetes were contributory, his military service duties were responsible for a significant portion of his premature arthritis.  A July 2015 magnetic resonance imaging (MRI) study confirms that the Veteran has mild degenerative findings of the knees.

As this evidence was not of record at the time of the August 2000 RO decision, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between the current degenerative joint disease of the right and left knees and service; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reopened the previously denied claim of service connection for a bilateral knee disorder, the Board finds that the medical evidence of record is at the very least in equipoise, and therefore, service connection is warranted.  While the Veteran's service treatment records have been deemed to be unavailable, his Certificate Of Release Or Discharge From Active Duty (DD Form 214) confirms that his military occupational specialty was Aircraft Armament Systems Apprentice.  As such, the circumstances of his service as described to Dr. Mowery are conceded.  38 U.S.C.A. § 1154(a).

While the July 2012 VA examination report could not relate the bilateral knee disorder to the Veteran's period of active service, the subsequent private medical record from Dr. Mowery concluded that the Veteran's active service duties were responsible for a significant portion of his premature arthritis (diagnosed by Dr. Maitin as degenerative joint disease of the knees and shown on MRI as mild degenerative findings).  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, service connection for degenerative joint disease of the right and left knees is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened.

Service connection for degenerative joint disease of the right and left knees is granted.



REMAND

During his June 2015 Board hearing, the Veteran described that his duties in service included loading and unloading missiles on fighter planes, which involved frequent repeated bending and lifting.  He would also have to wash the jets exposing him to slippery surfaces.  He described being exposed to extreme temperatures while wearing steel-toed boots.  He asserted that he experienced both chronic back pain and bilateral foot pain during active service.  As indicated above, the Veteran's service treatment records are unavailable, however, his DD Form 214 confirms that his military occupational specialty was Aircraft Armament Systems Apprentice.  As such, the circumstances of his service as described are conceded.

The May 2012 private medical record from Dr. Maitin shows that the Veteran was being treated for bilateral pes planus.  A VA examination report dated June 2012 shows that the Veteran was diagnosed with a lumbar strain.  In an addendum dated in July 2012, the VA examiner indicated that an opinion as to the etiology of the current low back and bilateral foot disorders could not be rendered, as the service treatment records were unavailable for review.

The Veteran has testified that he had low back and foot symptoms during service, and that he has continued to have such symptoms since service.  His DD Form 2014 confirms his military occupational specialty is consistent with the duties described by the Veteran.  The Board finds that Veteran to be credible and he is competent to express that which he has experienced.  The VA examiner did not appear to consider the Veteran's competent reports as to the onset and continuity of 
symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, an additional opinion must be obtained.  Updated VA treatment records should also be secured.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment of the Veteran.

2.  Then refer the claims file to an appropriate physician to determine the etiology of the Veteran's current low back and bilateral foot disabilities.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

The examiner is requested to opine as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed low back strain had its onset in service, or is otherwise the result of a disease or injury in service?  For purposes of rendering this opinion, please accept as true that the Veteran experienced chronic back pain during active service, and that his in-service duties involved frequent repeated bending and heavy lifting (more than 75 pounds), as well as regular exposure to slippery surfaces.  See Board Hearing Transcript at 19.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed pes planus had its onset in service, or is otherwise the result of a disease or injury in service?  For purposes of rendering this opinion, please accept as true that the Veteran experienced bilateral foot pain during active service, and that his in-service duties involved frequent repeated bending and heavy lifting (more than 75 pounds), regular exposure to slippery surfaces, and exposure to extreme temperatures while wearing steel-toed boots.  See Board Hearing Transcript at 3, 19.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide a rationale for each opinion given.  The absence of evidence of treatment for a particular low back or bilateral foot disorder in the Veteran's available service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

3.  Then readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


